Case 2:18-cv-02582-JPM-tmp Document 6 Filed 06/09/21 Page 1 of 6                     PageID 19




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION


VERNON TAYLOR,
       Movant,
                                                           Cv. No. 2:18-cv-02582-JPM-tmp
v.
                                                           Cr. No. 2:11-cr-20192-JPM-01
UNITED STATES OF AMERICA,
       Respondent.


     ORDER DENYING & DISMISSING MOTION PURSUANT TO 28 U.S.C. § 2255
            ORDER DENYING CERTIFICATE OF APPEALABILITY
          ORDER CERTIFYING APPEAL NOT TAKEN IN GOOD FAITH
                                AND
     ORDER DENYING LEAVE TO PROCEED IN FORMA PAUPERIS ON APPEAL


       Before the Court are the Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct

Sentence by a Person in Federal Custody (“§ 2255 Motion”) by Movant, Vernon Taylor, Bureau

of Prisons (“BOP”) register number 24728-076, an inmate at the Federal Correctional Institution

Satellite Camp (“FCI”) in Forrest City, Arkansas. (§ 2255 Motion, ECF No. 1) and the Response

of the United States. (Response, ECF No. 5.) For the reasons stated below, Movant’s § 2255

Motion is DENIED

I.     BACKGROUND

       A.      Criminal Case Number 2:11-cr-20192-JPM-1

       On February 22, 2012, a federal grand jury in the Western District of Tennessee returned

a second superseding indictment against Taylor, charging him with one count of conspiracy to

possess at least one thousand kilograms of marijuana with intent to distribute, in violation of 21

U.S.C. § 846 (Count One) and one count of using a telephone to facilitate the distribution of a
Case 2:18-cv-02582-JPM-tmp Document 6 Filed 06/09/21 Page 2 of 6                       PageID 20




controlled substance, in violation of 21 U.S.C. § 843(b) (Count Three). (Indictment, Criminal

(“Cr.”) Case No. 2:11-cr-20192-JPM-1, Cr. ECF No. 444.) On August 7, 2012, Taylor pled

guilty to Count One pursuant to a written plea agreement in which Taylor agreed that he was

responsible for the distribution of at least 3,000 kilograms but less than 10,000 kilograms of

marijuana and the United States did not oppose Taylor’s receiving the maximum reduction for

acceptance of responsibility and agreed to move for dismissal of any remaining counts at

sentencing. (Cr. ECF Nos. 629 & 645.) Taylor waived his right to appeal “any and all issues

related to the case” with the exception of claims of ineffective assistance of counsel and

prosecutorial misconduct. (Cr. ECF No. 645.)

          On January 14, 2013, Taylor was sentenced to 180 months in prison on Count One. (Cr.

ECF No. 988.) Count Three was dismissed on motion of the United States. (Id.) The Judgment

was entered on January 14, 2013 and indicated that Taylor should be permitted to participate in

the 500-hour intensive drug rehabilitation program. (Cr. ECF No. 989.) Defendant did not

appeal.

          B.    Case Number 18-2582-JPM-tmp

          On August 22, 2018, Taylor filed this § 2255 Motion alleging that his sentence was

improperly enhanced for possession of a dangerous weapon. (ECF No. 1.) The United States

has responded that the § 2255 Motion is untimely. (ECF No. 5 at 4.)

II.       STANDARD OF REVIEW

          The Antiterrorism and Effective Death Penalty Act of 1996, Pub. L. No. 104-132, 110

Stat. 1214 (Apr. 24, 1996) (codified, inter alia, at 28 U.S.C. § 2244 et seq.) (AEDPA) amended

28 U.S.C. §§ 2244(b) and 2255 to limit a defendant to his direct appeal and one collateral attack,

filed within one year of the date his conviction is final. Because this motion was filed after April

                                                 2
Case 2:18-cv-02582-JPM-tmp Document 6 Filed 06/09/21 Page 3 of 6                       PageID 21




4, 1996, the AEDPA is applicable. See Lindh v. Murphy, 521 U.S. 320, 336 (1997). Paragraph

(f) of 28 U.S.C. § 2255 provides:

       A 1-year period of limitation shall apply to a motion under this section. The limitation
       period shall run from the latest of-

               (1)     the date on which the judgment of conviction becomes final;

               (2)   The date on which the impediment to making a motion created by
               governmental action in violation of the Constitution or laws of the United States
               is removed, if the movant was prevented from making a motion by such
               governmental action;

               (3)    the date on which the right asserted was initially recognized by the
               Supreme Court, if that right has been newly recognized by the Supreme Court and
               made retroactively applicable to cases on collateral review; or

               (4)    the date on which the facts supporting the claim or claims presented could
               have been discovered through the exercise of due diligence.

Id.

       “[F]or purposes of collateral attack, a conviction becomes final at the conclusion of direct

review.” Johnson v. United States, 246 F.3d 655, 657 (6th Cir. 2001). The Supreme Court has

held that, for purposes of postconviction relief, “[f]inality attaches when this Court affirms a

conviction on the merits on direct review or denies a petition for a writ of certiorari, or when the

time for filing a certiorari petition expires.” Clay v. United States, 537 U.S. 522, 527 (2003).

“As a general matter, a conviction becomes final for purposes of collateral attack at the

conclusion of direct review.” United States v. Cottage, 307 F.3d 494, 498 (6th Cir. 2002).

III.   ANALYSIS

       Because Taylor did not take a direct appeal, his judgment of conviction became final on

January 28, 2013, fourteen days after the entry of judgment. See Fed. R. App. P. 4(b)(1)(A).




                                                 3
Case 2:18-cv-02582-JPM-tmp Document 6 Filed 06/09/21 Page 4 of 6                       PageID 22




The running of the § 2255 statute of limitations commenced on that date, and it expired one year

later, on January 28, 2014. Taylor did not file this § 2255 Motion until August 22, 2018.

       Because the motion is time barred, the Court must determine whether Taylor presents

grounds for the application of equitable tolling. “[T]he doctrine of equitable tolling allows

federal courts to toll a statute of limitations when a litigant’s failure to meet a legally mandated

deadline unavoidably arose from circumstances beyond that litigant’s control.”           Keenan v.

Bagley, 400 F.3d 417, 421 (6th Cir. 2005) (internal quotation marks omitted). The § 2255

limitations period is subject to equitable tolling. Hargrove v. Brigano, 300 F.3d 717, 719 (6th

Cir. 2002).    “[T]he doctrine of equitable tolling is used sparingly by the federal courts.”

Robertson v. Simpson, 624 F.3d 781, 784 (6th Cir. 2010); see also Vroman v. Brigano, 346 F.3d

598, 604 (6th Cir. 2003) (same); Jurado v. Burt, 337 F.3d 638, 642 (6th Cir. 2003) (same). “The

party seeking equitable tolling bears the burden of proving he is entitled to it.” Robertson, 624

F.3d at 784. A habeas petitioner is entitled to equitable tolling “only if he shows ‘(1) that he has

been pursuing his rights diligently, and (2) that some extraordinary circumstance stood in his

way’ and prevented timely filing.” Holland v. Florida, 560 U.S. 631, 649 (2010) (quoting Pace

v. DiGuglielmo, 544 U.S. 408, 418 (2005)).

       Taylor has not replied to the United States’ response and the time for filing a reply has

expired. Taylor has not requested the application of equitable tolling and has not set forth any

facts demonstrating that he has pursued his rights diligently or is otherwise entitled to the

application of equitable tolling. Equitable tolling is inappropriate in this case.




                                                  4
Case 2:18-cv-02582-JPM-tmp Document 6 Filed 06/09/21 Page 5 of 6                      PageID 23




IV.     CONCLUSION

        The motion and the record in this case “conclusively show that the prisoner is entitled to

no relief.” 28 U.S.C. § 2255(b). Defendant’s conviction and sentence are valid. His motion is

DENIED. Judgment shall be entered for the United States.

V.      APPELLATE ISSUES

        Pursuant to 28 U.S.C. § 2253(c)(1), the district court is required to evaluate the

appealability of its decision denying a § 2255 motion and to issue a certificate of appealability

(“COA”) “only if the applicant has made a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2); see also Fed. R. App. P. 22(b). No § 2255 movant may appeal

without this certificate.

        The COA must indicate the specific issue or issues that satisfy the required showing. 28

U.S.C. § 2253(c)(2), (3). A “substantial showing” is made when the movant demonstrates that

“reasonable jurists could debate whether (or, for that matter, agree that) the petition should have

been resolved in a different manner or that the issues presented were adequate to deserve

encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (citation

and internal quotation marks omitted); see also Henley v. Bell, 308 F. App’x 989, 990 (6th Cir.

2009) (per curiam) (same). A COA does not require a showing that the appeal will succeed.

Miller-El, 537 U.S. at 337; Caldwell v. Lewis, 414 F. App’x 809, 814-15 (6th Cir. 2011). Courts

should not issue a COA as a matter of course. Bradley v. Birkett, 156 F. App’x 771, 773 (6th

Cir. 2005) (quoting Miller-El, 537 U.S. at 337).

        In this case, for the reasons stated, Defendant’s claim lacks substantive merit and,

therefore, he cannot present a question of some substance about which reasonable jurists could

differ. The Court therefore DENIES a certificate of appealability.

                                                   5
Case 2:18-cv-02582-JPM-tmp Document 6 Filed 06/09/21 Page 6 of 6                        PageID 24




       The Sixth Circuit has held that the Prison Litigation Reform Act of 1995, 28 U.S.C.

§ 1915(a)-(b), does not apply to appeals of orders denying § 2255 motions.                Kincade v.

Sparkman, 117 F.3d 949, 951 (6th Cir. 1997). Rather, to appeal in forma pauperis in a § 2255

case, and thereby avoid the appellate filing fee required by 28 U.S.C. §§ 1913 and 1917, the

prisoner must obtain pauper status pursuant to Fed. R. App. P. 24(a). Kincade, 117 F.3d at 952.

Rule 24(a) provides that a party seeking pauper status on appeal must first file a motion in the

district court, along with a supporting affidavit. Fed. R. App. P. 24(a)(1). However, Rule 24(a)

also provides that if the district court certifies that an appeal would not be taken in good faith, or

otherwise denies leave to appeal in forma pauperis, the prisoner must file his motion to proceed

in forma pauperis in the appellate court. See Fed. R. App. P. 24(a) (4)-(5).

       In this case, for the same reasons the Court denies a certificate of appealability, the Court

determines that any appeal would not be taken in good faith. It is therefore CERTIFIED,

pursuant to Fed. R. App. P. 24(a), that any appeal in this matter would not be taken in good faith,

and leave to appeal in forma pauperis is DENIED. If Defendant files a notice of appeal, he must

also pay the full $505 appellate filing fee (see 28 U.S.C. §§ 1913, 1917) or file a motion to

proceed in forma pauperis and supporting affidavit in the Sixth Circuit Court of Appeals within

thirty (30) days (see Fed. R. App. P. 24(a) (4)-(5)).

       SO ORDERED, this 9th day of June 2021.

                                                        /s/ Jon P. McCalla
                                                        JON PHIPPS MCCALLA
                                                        UNITED STATES DISTRICT JUDGE




                                                  6
